                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


SHANNON KELLER,
                                                     Case No. 17-11807
        Plaintiff,
v.                                                   Honorable Nancy G. Edmunds

CLEAN HARBORS, INC,

        Defendant.
                        /

               ORDER GRANTING DEFENDANT’S MOTION FOR COSTS [75]

      Pending before the Court is Defendant’s motion to review the Clerk’s denial of

Defendant’s bill of costs. (ECF No. 75.) The Clerk denied Defendant’s request for costs

associated with court reporter fees because Defendant failed to document how the

deposition transcripts were utilized as required by the Local Rules of this Court. (ECF No.

74.) In its Motion, Defendant argues the Clerk erred and asks the Court to award

$2,942.50 in costs associated with deposition transcripts that Defendant used in support

of its motion for summary judgment (ECF No. 45). Plaintiff did not respond or otherwise

object to Defendant’s motion for costs.

      Having reviewed the record in this matter, the Court finds Defendant’s Motion

should be GRANTED. In granting the motion, the Court finds that the Clerk did not err in

denying Defendant’s bill of costs.     Defendant neither attached the excerpts of the

deposition transcripts used in its motion for summary judgment, nor identified the page

numbers of its motion for summary judgment where the deposition transcript was

referenced, as clearly required by the Bill of Costs Handbook Section II(C).

Notwithstanding, the Court re-reviewed Defendant’s motion for summary judgment and

                                            1
finds that the deposition transcripts were in fact utilized extensively by Defendant in

support of that motion. Accordingly, pursuant to Rule 54, the Court finds that Defendant,

as the prevailing party, is entitled to an award of costs in the amount of $2942.50. Such

costs shall be taxed against Plaintiff.

     SO ORDERED.

                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge


Dated: March 16, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 16, 2020, by electronic and/or ordinary mail.


                                          s/Lisa Bartlett
                                          Case Manager




                                           2
